DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1-3, 5-7, 9-10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KIM et al (US 2016/0071445 A1).
As to claim 1: Kim discloses a display driving circuit configured to drive a display panel, the display panel comprising a plurality of data lines, a plurality of sensing lines, and a plurality of sub-pixels connected to the plurality of data lines and the plurality of sensing lines (Figs. 1-9, “a display driving circuit 11-13” configured to drive “a display panel 10”, the display panel comprising “a plurality of data lines 14A”, “a plurality of sensing lines 15”, and “a plurality of sub-pixels P” connected to the plurality of data lines and the plurality of sensing lines; ¶0036-0038), the display driving circuit comprising: 
a data driver integrated circuit configured to drive the plurality of data lines (Figs. 1-5, “a data driver integrated circuit 12” configured to drive the plurality of data lines; ¶0045-0048), wherein the data driver integrated circuit comprises: 
a driving block comprising a plurality of digital-analog converters (DACs) each configured to perform digital-analog conversion with respect to received sub-pixel data to generate output voltages and provide the output voltages of the plurality of DACs to the plurality of data lines (Figs. 1-5, a driving block 121” comprising a plurality of digital-analog converters (DACs) each configured to perform digital-analog conversion with respect to received sub-pixel data to generate output voltages and provide the output voltages of the plurality of DACs to the plurality of data lines; ¶0045-0048); and 
a sensing block configured to measure grayscale voltages output from the plurality of DACs in a first operation mode and measure pixel voltages of the plurality of sub-pixels received from the plurality of sensing lines in a second operation mode (Figs. 
As to claim 2: Kim discloses offsets of the grayscale voltages and electrical properties of the pixel voltages are used for data compensation for a plurality of pieces of sub-pixel data to be provided to the plurality of sub-pixels (Figs. 1-5, ¶0007-0009, 0042-0069).  
As to claim 3: Kim discloses the data driver integrated circuit further comprises a switching block configured to provide the grayscale voltages of the plurality of DACs to the sensing block in the first operation mode (Figs. 1-5, “a switching block SW2” configured to provide the grayscale voltages of the plurality of DACs to the sensing block in the first operation mode; ¶0007-0009, 0042-0069).  
As to claim 5: Kim discloses the sensing block comprises at least one analog-digital converter (ADC) to convert received analog signals to digital signals (Figs. 1-5, at least one analog-digital converter (ADC) to convert received analog signals to digital signals; ¶0046).  
As to claim 6: Kim discloses in the first operation mode, each of the plurality of DACs is configured to output all of the grayscale voltages for all grayscales represented by the sub-pixel data, and the sensing block is configured to read-out all of the grayscale voltages (Figs. 1-5, ¶0007-0009, 0042-0069).  
As to claim 7: Kim discloses all grayscales represented by the sub-pixel data are classified into a plurality of grayscale groups, and in the first operation mode, each 
As to claim 9: Kim discloses a timing controller configured to receive the grayscale voltages and the pixel voltages from the data driver integrated circuit, extract offsets for grayscales for each of the plurality of DACs based on the grayscale voltages, and extract electrical properties of each of the plurality of sub-pixels based on the pixel voltages (Figs. 1-5, “a timing controller 11” configured to receive the grayscale voltages and the pixel voltages from the data driver integrated circuit, extract offsets for grayscales for each of the plurality of DACs based on the grayscale voltages, and extract electrical properties of each of the plurality of sub-pixels based on the pixel voltages; ¶0007-0009, 0042-0069, wherein digital video data RGB represents the grayscale voltages).  
As to claim 10: Kim discloses the timing controller is configured to perform data compensation for a plurality of pieces of sub-pixel data to be provided to the plurality of sub-pixels based on the offsets according to grayscales of each of the plurality of DACs and the electrical properties of each of the plurality of sub-pixels (Figs. 1-5, ¶0007-0009, 0042-0069).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2016/0071445 A1) as applied to claim 3 above, and further in view of AN (US 2018/0166515 A1).
As to claim 4: Kim does not expressly disclose the grayscale voltages are provided from the plurality of DACs to the sensing block through the switching block in the data driver integrated circuit. However, An teaches an integrated data driver comprises a switching block between a plurality of DACs and a sensing block (Figs. 1-2, “an integrated data driver 20” comprises “a switching block SWC” between “a plurality of DACs 23” and “a sensing block 22”, wherein each of a plurality of data lines 140 is connected to one of DACs; Abstract), wherein grayscale voltages are provided from the plurality of DACs to the sensing block through the switching block in the data driver integrated circuit (Figs. 1-2, grayscale voltages are provided from the plurality of DACs to the sensing block through the switching block in the data driver integrated circuit; ¶0005, 0061-0062, 0081). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to rearrange the switching block to be located between the plurality of DACs and the sensing block, such that the grayscale voltages are provided from the plurality of DACs to the sensing  compensate for the luminance variation between the pixels, there are so-called external compensation techniques for sensing electrical characteristics of the pixels and correcting (or compensating for) an input image based on the sensing result (An: ¶0009).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2016/0071445 A1) as applied to claim 7 above, and further in view of Yamanaka (US 2010/0302285 A1).
As to claim 8: Kim does not expressly disclose ranges of grayscale groups in a low grayscale region or high grayscale region from among the plurality of grayscale groups are relatively smaller than ranges of grayscale groups of an intermediate grayscale region. However, Yamanaka teaches a display device comprises a pixel region (Fig. 14, a display device comprises “a display panel 1401”), wherein the display panel includes ranges of grayscale groups in a low grayscale region or high grayscale region from among the plurality of grayscale groups are relatively smaller than ranges of grayscale groups of an intermediate grayscale region (Fig. 14, ¶0137, 0229). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to have the display region includes grayscale groups in a low grayscale region or high grayscale region from among the plurality of grayscale groups are relatively smaller than ranges of grayscale groups of an intermediate grayscale region as taught by Yamanaka. The motivation would have been in order to provide a pixel circuit and a display device which can generate higher peak .

Claim(s) 11-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2016/0071445 A1) in view of AN (US 2018/0166515 A1).
As to claim 11: Kim discloses a display driving circuit (Figs. 1-5, “a display driving circuit 11-13”; ¶0036-0038) comprising: 
a data driver which includes a driving block configured to generate a plurality of data voltages, internally extract, in a calibration mode, a plurality of data voltages output from the driving block, and read, in a sensing mode, a plurality of pixel voltages received from a plurality of sub-pixels of a display panel (Figs. 1-5, “a data driver 12” which includes a driving block configured to generate a plurality of data voltages, internally extract, in a calibration mode, a plurality of data voltages output from the driving block, and read, in a sensing mode, a plurality of pixel voltages received from a plurality of sub-pixels of a display panel; ¶0042-0069, wherein a normal display mode using the compensation data represents the calibration mode and each column of a plurality of pixels represents a driving block); and 
a timing controller configured to perform data compensation for image data provided to the data driver based on electrical properties of the plurality of sub-pixels and based on output properties according to channels of the driving block extracted based on the plurality of data voltages, and provide the compensated image data to the data driver (Figs. 1-5, “a timing controller 11” configured to perform data compensation 
Kim does not use the terminology of the calibration mode. However, An teaches a display drive circuit comprises a data driver which includes a driving block configured to generate a plurality of data voltages, internally extract, in a calibration mode (Figs. 1-12, “a display drive circuit 15, 20, 30, 50” comprises “a data driver 20” which includes a driving block configured to generate a plurality of data voltages, internally extract, in a calibration mode; Abstract, ¶0013, 0027, 0112). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to use the terminology of a calibration mode to replace the normal display mode as taught by An. The motivation would have been in order to compensate for the luminance variation between the pixels, there are so-called external compensation techniques for sensing electrical characteristics of the pixels and correcting (or compensating for) an input image based on the sensing result (An: ¶0009).
As to claim 12: Claim 12 is a dependent claim of claim 11. The prior arts Kim and An disclose claim limitation of the data driver further comprises:
37an analog-digital converter (ADC) configured to read-out the plurality of data voltages in the calibration mode and read-out the plurality of pixel voltages in the sensing mode (Kim: Figs. 1-5, an analog-digital converter (ADC) configured to read-out the plurality of data voltages in the calibration mode and read-out the plurality of pixel voltages in the sensing mode; ¶0038-0069; An: Figs. 1-12, Abstract, ¶0112); and 

As to claim 13: Claim 13 is a dependent claim of claim 11. The prior arts Kim and An disclose claim limitation of the driving block comprises a plurality of channel drivers configured to generate the plurality of data voltages based on a plurality of grayscale voltages, and each of the plurality of channel drivers, in the calibration mode, is configured to output voltages, as data voltages, corresponding to at least some grayscale voltages from among the plurality of grayscale voltages (Kim: Figs. 1-5 show a plurality of channel drivers configured to generate the plurality of data voltages based on a plurality of grayscale voltages, and each of the plurality of channel drivers, in the calibration mode, is configured to output voltages, as data voltages, corresponding to at least some grayscale voltages from among the plurality of grayscale voltages; ¶0042-0069; An: Figs. 1-12, Abstract, ¶0112). In addition, the same motivation is used as the rejection of claim 13.   
As to claim 14: Kim discloses the output properties comprise offsets according to grayscale for each of the plurality of channel drivers (Figs. 1-10, Abstract, ¶0011-0018, 0042-0069).  
As to claim 15: Claim 15 is a dependent claim of claim 11. The prior arts Kim and An disclose claim limitation of the timing controller is configured to extract the 
As to claim 16: Kim discloses an operation method of a display driving circuit performing data compensation for received image data (Figs. 1-9, an operation method of “a display driving circuit 11-13” performing data compensation for received image data; Abstract, ¶0047), the operation method comprising: 
measuring, by a data driver, output properties according to channels of a driving block configured to generate data voltages to be provided to a display panel (Figs. 1-9, measuring, by “a data driver 12”, output properties according to channels of a driving block configured to generate data voltages to be provided to “a display panel 10”; ¶0042-0069, wherein each column of a plurality of pixels represent a driving block);  
38measuring, by the data driver, electrical properties of a plurality of sub-pixels of the display panel (Figs. 1-9, measuring, by the data driver, electrical properties of a plurality of sub-pixels of the display panel; ¶0042-0069); and 
driving the display panel, by the data driver, based on compensated image data based on the output properties and based on the electrical properties (Figs. 1-9, ¶0042-0069).
Kim does not use the terminology of the calibration mode. However, An teaches a display drive circuit comprises a data driver which includes a driving block configured to generate a plurality of data voltages, internally extract, in a calibration mode (Figs. 1-12, “a display drive circuit 15, 20, 30, 50” comprises “a data driver 20” which includes a  compensate for the luminance variation between the pixels, there are so-called external compensation techniques for sensing electrical characteristics of the pixels and correcting (or compensating for) an input image based on the sensing result (An: ¶0009).
As to claim 17: Kim discloses comprising performing, by a timing controller, data compensation to provide the compensated image data based on the output properties and the electrical properties (Figs. 1-9, “a timing controller 11”, ¶0042-0069).  
As to claim 18: Kim discloses the data driver comprises the driving block and an analog-digital converter (ADC) (Figs. 1-9, an analog-digital converter (ADC); ¶0042-0069), 
in the measuring of the output properties, the ADC internally receives and reads out output voltages according to the channels of the driving block in the data driver, and 
in the measuring of the electrical properties, the ADC receives and reads pixel voltages of the plurality of sub-pixels through a plurality of pads connected to the display panel (Figs. 1-9, ¶0042-0069).  
As to claim 19: Kim discloses the output voltages are measured according to grayscales for each of the channels (Figs. 1-9, ¶0042-0069).  
As to claim 20 Kim discloses the electrical properties comprise at least one of a threshold voltage and mobility of each of the plurality of sub-pixels (Figs. 1-9, ¶0042-0069).  
As to claim 21: Kim discloses a display driving circuit (Figs. 1-9, “a display driving circuit 11-13”; ¶0036-0038) comprising:
39a data driver integrated circuit configured to drive, by a plurality of digital-analog converters (DACs), a plurality of data lines of a display panel, and to perform calibration of the DACs in a calibration mode to generate calibration data (Figs. 1-9, “a data driver integrated circuit 12” configured to drive, by a plurality of digital-analog converters (DACs), “a plurality of data lines 14A” of “a display panel 10”, and to perform calibration of the DACs in a calibration mode to generate calibration data; ¶0042-0069, wherein a normal drive mode represents a calibration mode); and 
a timing controller configured to determine compensation data for image data, and to perform data compensation for the image data provided to the data driver integrated circuit based on the compensation data and the calibration data, and provide the compensated image data to the data driver integrated circuit (Figs. 1-9, “a timing controller 11” configured to determine compensation data for image data, and to perform data compensation for the image data provided to the data driver integrated circuit based on the compensation data and the calibration data, and provide the compensated image data to the data driver integrated circuit; ¶0042-0069).  
Kim does not use the terminology of the calibration mode. However, An teaches a display drive circuit comprises a data driver which includes a driving block configured to generate a plurality of data voltages, internally extract, in a calibration mode (Figs. 1- compensate for the luminance variation between the pixels, there are so-called external compensation techniques for sensing electrical characteristics of the pixels and correcting (or compensating for) an input image based on the sensing result (An: ¶0009).
As to claim 22: Claim 22 is a dependent claim of claim 21. The prior arts Kim and An disclose claim limitation of the calibration comprises measuring grayscale voltages output from the plurality of DACs to generate the calibration data (Kim: Figs. 1-9, ¶0007-0009, 0042-0069; An: Fig. 1-12, Abstract, ¶0013, 0112). In addition, the same motivation is used as the rejection of claim 22.
As to claim 23: Claim 23 is a dependent claim of claim 21. The prior art An disclose claim limitation of the data driver integrated circuit comprises a switching block configured to switch the data driver integrated circuit in and out of the calibration mode (Figs. 1-12, “a switching block SWC” configured to switch the data driver integrated circuit in and out of the calibration mode; Abstract, ¶0013, 0027 0112). In addition, the same motivation is used as the rejection of claim 23.   
As to claim 24: Claim 24 is a dependent claim of claim 21. The prior art An disclose claim limitation of the switching block switches in and out of the calibration mode based on a control signal from the timing controller (Figs. 1-12, the switching 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693